      Case 3:20-cv-00090-DPM-BD Document 164 Filed 09/03/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

CHRISTOPHER EVERETT,
ADC #152664                                                                    PLAINTIFF

V.                           CASE NO. 3:20-CV-90-DPM-BD

NURZHHUL FAUST, et al.                                                      DEFENDANTS
                                          ORDER

       Mr. Everett has filed a “motion for ruling on injunction/protective order Doc[.] 84

and 123.” (Doc. No. 159) In his motion, Mr. Everett also requests a hearing on the

motions.

       On August 25, the Court recommended that Mr. Everett’s motions for preliminary

injunctive relief be denied. (Doc. No. 152) In that recommendation, the Court also

suggested that Mr. Everett’s request for a hearing on the motions be denied. Chief Judge

Marshall will rule on the August 25 recommendation once the parties have had a chance

to object to the findings or conclusions set out in the recommendation. To the extent Mr.

Everett asks this Court to consider his request for injunctive relief and his request for a

hearing, the motion (Doc. No. 159) is DENIED as moot.

       Mr. Everett has also filed a “motion to resolve suit.” (Doc. No. 162) In the motion,

he offers to voluntarily dismiss this lawsuit if Defendants clear his disciplinary record

from March 2020 through August 2020 and restore his good-time credit and

classification. Defendants previously declined a similar settlement offer. (Doc. No. 149)

Accordingly, Mr. Everett’s motion is DENIED.
Case 3:20-cv-00090-DPM-BD Document 164 Filed 09/03/20 Page 2 of 2



IT IS SO ORDERED, this 3rd day of September, 2020.


                               ___________________________________
                               UNITED STATES MAGISTRATE JUDGE
